IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00047-CR
                                No. 10-14-00062-CR
                                No. 10-14-00063-CR

JUSTIN TAYLOR RIGGS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 66th District Court
                             Hill County, Texas
               Trial Court Nos. 37738, M0250-13 and M0251-13


                          MEMORANDUM OPINION


      Justin Riggs appeals from convictions for the offenses of possession of a

controlled substance, possession of marijuana, and driving with an invalid license. TEX.

HEALTH & SAFETY CODE ANN. §§ 481.115(b) & 481.121(b)(1) (West 2010); TEX. TRANSP.

CODE ANN. § 521.457(a), (f) (West 2013). Riggs complains that the trial court erred by
denying his motion to suppress evidence because there was no reasonable suspicion to

initiate a traffic stop on him. Because we find no error, we affirm the judgment of the

trial court.

Background Facts

        The day before the traffic stop in question, an officer with the Hillsboro police

department attempted to initiate a traffic stop on Riggs after confirming that Riggs's

driver's license was invalid and that he had arrest warrants with the City of Hillsboro.

However, Riggs was gone before the officer was able to turn around. The next day, the

officer saw Riggs driving the same vehicle and initiated a traffic stop without observing

any traffic violations or confirming that Riggs's license was still invalid or that the

warrants were still active.

        After the officer initiated the traffic stop, she confirmed that Riggs's license was

still invalid. The record is unclear as to whether she checked the status of the warrants

at that time or not. The officer also observed at that time that Riggs's inspection and

registration were expired. Upon approaching the vehicle, the officer smelled a strong

odor of marijuana from inside the vehicle when Riggs rolled down his window. Two

officers searched the vehicle and found a baggie of marijuana and another of crack

cocaine.

        Riggs filed a motion to suppress the evidence found as a result of the traffic stop

because he contended that the officer did not have reasonable suspicion at the time she


Riggs v. State                                                                        Page 2
initiated the stop even though she had verified the warrants 1 and the status of his

driver's license the previous day.

Reasonable Suspicion

        In his sole issue, Riggs complains that the trial court erred by denying his motion

to suppress because the officer's failure to observe a traffic violation or to confirm the

warrants or status of his driver's license again the day of the actual stop should render

the traffic stop unlawful because there was no reasonable suspicion to stop him.

        We evaluate a trial court's ruling on a motion to suppress under a bifurcated

standard of review. Ford v. State, 158 S.W.3d 488, 493 (Tex. Crim. App. 2005). The trial

judge is the sole trier of fact and judge of the weight and credibility of the evidence and

testimony. Wiede v. State, 214 S.W.3d 17, 24-25 (Tex. Crim. App. 2007). Accordingly, we

give almost total deference to the trial court's determination of historical facts if

supported by the record. Ford, 158 S.W.3d at 493. But we review de novo the trial court's

application of the law to those facts. Id. We give the prevailing party "the strongest

legitimate view of the evidence and all reasonable inferences that may be drawn from

that evidence." State v. Castleberry, 332 S.W.3d 460, 465 (Tex. Crim. App. 2011). We

must uphold the trial court's ruling if it is supported by the record and correct under




1The State did not argue to the trial court that there was an active warrant which justified the traffic stop
and does not contend that there was a warrant in its argument to this Court, so we will presume the stop
was warrantless.

Riggs v. State                                                                                        Page 3
any theory of law applicable to the case. State v. Stevens, 235 S.W.3d 736, 740 (Tex. Crim.

App. 2007).

        When a police officer stops a defendant without a warrant, the State has the

burden of proving the reasonableness of the stop. Ford, 158 S.W.3d at 492. A police

officer may stop and briefly detain a person for investigative purposes when the officer

has reasonable suspicion to believe the person is violating the law. Foster v. State, 326
S.W.3d 609, 613 (Tex. Crim. App. 2010); Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim.

App. 2005). A police officer has reasonable suspicion to detain if she has specific,

articulable facts that, combined with rational inferences from those facts, would lead the

officer reasonably to conclude that the person is, has been, or soon will be engaged in

criminal activity. Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011).

        The officer in this case had observed Riggs in the same vehicle the day before the

traffic stop in question, but was unable to detain him. At that time she had verified that

his driver's license was suspended and that he had active warrants from the City of

Hillsboro. When that same officer observed Riggs the next day, she initiated the traffic

stop based on her prior knowledge, which was only one day old. The officer had

observed Riggs engaging in criminal conduct the day before by driving with an invalid

license and it was not unreasonable for her to conclude that Riggs's license was still

invalid at the time of the traffic stop. We find that the officer had reasonable suspicion




Riggs v. State                                                                           Page 4
to initiate the traffic stop of Riggs. The trial court did not err by denying Riggs's motion

to suppress. Riggs's sole issue is overruled.

Conclusion

        Having found no error, we affirm the judgment of the trial court.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 7, 2014
Do not publish
[CR25]




Riggs v. State                                                                        Page 5